cca-619102-13 ----------------------------- id office uilc number release date from ------------------- sent thursday date am to ------------------- cc ------------------------------------------ subject representation issue -------------- thank you for the update and for resolving the matter based on our conversation as you asked i'm confirming here my earlier advice over the phone in my view also the director of -------'s view an individual taxpayer's immediate_family member such as a parent may represent the taxpayer before the irs including before the office of appeals no question that the immediate_family member has only limited practice rights on behalf of the taxpayer before the irs-namely the designated representative may not represent other taxpayers who are not immediate_family members-but the scope of practice is not limited to examinations or practice before revenue agents and compliance personnel circular_230 allows for limited practice in certain circumstances under section c of circular_230 an individual who is not a practitioner may represent a taxpayer before the internal_revenue_service even if the taxpayer is not present provided the individual presents satisfactory identification and proof of his or her authority to represent the taxpayer see also g any individual qualifying under paragraph d or is eligible to practice before the internal_revenue_service to the extent provided in those sections in particular a n individual may represent a member of his or her immediate_family c f_r c i section c lists other forms of limited practice not relevant here including for example a regular full-time_employee may represent an employer who is an individual c ii and in the case of a foreign-located taxpayer an individual may represent the taxpayer outside of the united_states c vii notwithstanding this general authority to engage in limited practice an individual is ineligible for limited practice if suspended or disbarred from practice_before_the_irs c i additionally ------- may w due process deny an individual eligibility to engage in limited practice because of conduct subject_to circular_230 sanctions c ii the provisions in f of circular_230 concerning practice as a registered_tax_return_preparer rtrp are distinct from the limited practice rules for individuals who are listed in section f provides that a registered_tax_return_preparer may represent taxpayers before revenue agents customer service representatives or similar irs officers and employees during an examination if the registered_tax_return_preparer signed the tax_return or claim_for_refund for the taxable_year or period under examination the scope of this authority to practice as an rtrp does not encompass representation before appeals officers revenue officers counsel or similar officers or employees of irs or treasury those parameters do not apply however to individuals described in c including individuals who represent immediate_family members before the amendments to circular_230 the regulations provided in former c viii a largely similar arrangement for unenrolled return preparers whereby an individual who prepares and signs a taxpayer’s tax_return as the preparer or who prepares a tax_return but is not required by the instructions to the tax_return or regulations to sign the tax_return could represent the taxpayer before the irs in an examination of the tax_year or period of the return but could not represent the client before appeals ros counsel etc although it was then a part of section of circular_230 the prior grant of limited-practice authority to tax_return_preparers was like now a separate provision from the one applicable to representation of immediate_family members revproc_81_38 publication rev likewise prescribed rules surrounding the limited practice of unenrolled return preparers the sole focus of the revenue_procedure is on those preparers the purpose of this revenue_procedure is to prescribe the standards of conduct the scope of authority and the circumstances and conditions under which an individual preparer of tax returns may exercise without enrollment the privilege of limited practice as a taxpayer's representative before the internal_revenue_service revproc_81_38 sec_1 1981_2_cb_592 rev_proc pub does not apply therefore including its prohibition in section dollar_figure against representing a taxpayer in person or through correspondence before appeals to representation of an immediate_family member also i'm not aware of any comparable restriction elsewhere that constrains limited practice by non-preparers i informally coordinated the issue w counsel --------------------------------------- and they agreed w the conclusion please let me know if you have any questions or if you would like to discuss thanks again for your help ------------------- -------------------------------------------- ---------------------------------------------------
